Citation Nr: 0323304	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbar myositis, 
L3-L4 and L4-L5, with a bulging disc, currently evaluated as 
40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The veteran also initiated an appeal as to the issues of 
entitlement to service connection for a nervous disorder and 
a cervical spine disorder and entitlement to a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities, and these issues were 
addressed in a June 2003 Statement of the Case.  To date, 
however, the veteran has not responded to this issuance.  
Accordingly, these issues are not presently before the Board.


REMAND

As the veteran has degenerative disc disease of the lumbar 
spine, as confirmed by an October 1997 MRI, consideration 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which concerns 
intervertebral disc syndrome, is warranted.

In this regard, the Board notes that, during the pendency of 
this appeal, the criteria of Diagnostic Code 5293 were 
substantially revised.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a subsequent precedent opinion, 
however, the VA Office of General Counsel determined that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board, 
however, may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
1999).

The newly enacted provisions of Diagnostic Code 5293 allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Thus, it is essential that 
the RO, in addition to affording the veteran a more 
comprehensive examination, also readjudicate his claim for an 
increased evaluation for lumbar myositis, L3-L4 and L4-L5, 
with a bulging disc, under the newly enacted diagnostic 
criteria.
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim of entitlement to an 
increased evaluation for lumbar myositis, 
L3-L4 and L4-L5, with a bulging disc.  
The RO should provide a specific 
explanation of the relative duties of the 
VA and the veteran in obtaining such 
evidence.

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and extent of his low back 
disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should perform all necessary 
radiological studies of the lumbosacral 
spine, specifically to include x-rays.  
The examination of the lumbosacral spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for lumbar myositis, 
L3-L4 and L4-L5, with a bulging disc.  If 
the determination of this claim is less 
than fully favorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case, with inclusion of 38 C.F.R. 
§ 3.159 (2002) and the newly revised 
criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The veteran should be allowed 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


